Polos, C. J. This cause coming on to be heard on the stipulation of the Respondent, and the Court being fully advised in the premises finds: 1. That the Fair Employment Practices Commission is empowered by statute, Ill.Rev.Stat., Ch. 48, §858, to approve settlements entered into between the parties to a dispute, said settlements having been entered into as the result of conciliation meetings between the parties to the dispute. 2. The stipulation attached to the complaint, filed in the instant cause, as Exhibit "B” is a settlement entered into between the parties to the dispute as the result of conciliation meetings between the parties to the dispute. It is therefore ordered that the Claimant (Complainant) be awarded, pursuant to the terms of the stipulation entered into between the Department of Children and Family Services and the Claimant herein, and approved by the Fair Employment Practices Commission pursuant to Ill.Rev.Stat., Ch. 48, §858, the sum of Fourteen Thousand Six Hundred Dollars ($14,600.00).